Citation Nr: 1819612	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 1966 and January 1967 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The claim previously appeared before the Board in November 2015.  The claim was remanded for further development with regard to the Veteran's contentions that he was exposed to Agent Orange.  Although the requested development was not completed as this decision grants the claim any issues related to the remand are harmless.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

Resolving doubt in his favor, the Veteran was exposed to Agent Orange during his military service.


CONCLUSION OF LAW

The criteria for service connection for CAD have been met.  38 U.S.C. §§ 1101, 1110, 1116, 1137, 1154 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is fully granting the CAD service connection issue decided herein and finds no need to discuss VA's duty to notify or assist as any error concerning these issues is harmless.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C. § 1112, may also be proven by lay evidence alone if the evidence shows continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  A Veteran who served on land in Vietnam is presumed to have had such exposure.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

The Board has reviewed the evidence of record and finds the criteria for service connection for CAD has been met.

The Veteran has a diagnosis of nonobstructive CAD by angiograph December 2007.  See VA Examination (Medical Opinion Cardio Heart) December 2016.

The Board finds that the Veteran's CAD is a result of his exposure to Agent Orange.  The Board has made this determination based on the facts and findings of this particular case alone since the Veteran did not have service on the landmass of the Republic of Vietnam (RVN).  His service records show that he was a Navy aircraft mechanic and he was assigned to VP-26 Squadron in Sangley, Philippines.  See Assignment Order to VP-26; History of Assignment; DD 214.  The assignment was a split deployment where the Veteran also spent 15 days per month at a detachment located on U-Tapao Air Force Base (AFB) Thailand.  See Letter to Congressman July 2015.  U-Tapao AFB is identified in the VBA Adjudication Manual, M21-1MR, as one of the Royal Thai Air Force Bases (RTAFBs) where U.S. Air Force personnel were potentially exposed to herbicide agent.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Although the Veteran was not a member of Air Force security he was as noted above an aircraft mechanic.  In his role as a mechanic it can be assumed he would have repaired planes that carried Agent Orange on U-Tapao AFB.  

In addition, the Veteran explained that his living quarters were near the perimeter of the fence and that the local nationals who washed the military members clothing hung the clothes to dry on the perimeter fence line.  See Form 9 November 2011.  Moreover, since during the deployment he spent 15 days per month on U-Tapao it can be assumed that he would have potentially exited or entered the base on various occasions thus exposing himself to the herbicide agent sprayed on the perimeter of the compound.  As noted in the Adjudication Manual, herbicide agent exposure can be conceded on a direct/facts-found basis.  Here, the Board finds that the Veteran is competent and credible in his statements with regard to his exposure to Agent Orange.  He has provided sufficient details and his military records corroborate his statements, thus The Board gives great weight to his statements.  Although the record shows that the Veteran did not serve on the landmass of RVN, the M21-1MR clearly identifies specific areas outside of RVN where military personnel could have been exposed to herbicide agents.  Moreover, the negative nexus opinion in the December 2016 VA Examination was based on a direct theory of disability rather than the conceded presumptive theory of Agent Orange exposure, which does not require a nexus opinion in order to grant the claim.

As cardiovascular disease is one of the enumerated chronic diseases listed under § 3.309; the Veteran's CAD can be presumed to have been caused by his exposure to an herbicide agent.  Thus, service connection is warranted.

In sum, the evidence is in equipoise as to the Veteran's exposure to Agent Orange.  Therefore, the benefit of the doubt is resolved in the favor of the Veteran and service connection is granted for CAD.  38 C.FR. § 3.102.


ORDER

Service connection is granted for CAD.



_______________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


